J-S03031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: L.A.K.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: A.G. AND B.G.                   :   No. 962 WDA 2020

                 Appeal from the Order Entered August 27, 2020
             in the Court of Common Pleas of Westmoreland County
                    Orphans’ Court at No(s): No. 113 of 2019

    IN RE: ADOPTION OF: A.L.K.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: A.G. AND B.G.                   :   No. 963 WDA 2020

                 Appeal from the Order Entered August 27, 2020
             in the Court of Common Pleas of Westmoreland County
                    Orphans’ Court at No(s): No. 114 of 2019

BEFORE:      DUBOW, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                             FILED: March 26, 2021

        A.G. (Mother) and B.G. (Stepfather) (collectively, Petitioners) appeal

from the orders entered on August 27, 2020, which denied their petitions to

terminate involuntarily the parental rights of C.K. (Father). After review, we

reverse and remand.

        Mother and Father are former spouses who separated in October 2015

and divorced in January 2017, due to Father’s debilitating alcoholism. N.T.,

7/22/2020, at 8-9, 71.         They had two children together, L.A.K., born in


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03031-21


September 2012, and A.L.K., born in March 2015 (collectively, the Children).

Children reside with Mother. Significantly, it is undisputed that Father has not

had contact with the Children since January 2016. Id. at 9-14, 43, 48, 55,

63, 74, 87, 111-17, 120-25, 132-35.              A March 2016 child custody order

provided that Father could exercise supervised partial physical custody of the

Children at his own expense, but he never exercised or requested custody

pursuant to that order. Id. at 10-12, 34-35, 41-42, 103.

       Following her separation from Father, Mother began a relationship with

Stepfather. Id. at 17, 35. Mother married Stepfather in July 2019. Id. at 7.

Shortly thereafter, on October 23, 2019, Father filed a petition for modification

of the March 2016 custody order. Id. at 94-95. Petitioners filed petitions to

terminate involuntarily Father’s parental rights to the Children on October 31,

2019, proposing that Stepfather adopt the Children.1 A custody proceeding

ensued, resulting in an order that Father could not reenter the Children’s lives

pending the resolution of the termination proceeding. Id. at 38-39, 92-96;

Respondent’s Exhibit D (December 18, 2019 custody order).

____________________________________________


1 According to Petitioners, they had decided to seek involuntary termination
of Father’s parental rights by August 2019, but the process became delayed
due to L.A.K.’s participation in football. N.T., 7/22/2020, at 20, 56-57. They
also explained that Stepfather had a child from a prior relationship, and that
they filed a petition to terminate the parental rights of that child’s mother as
well, so that Mother could adopt that child. Id. at 21, 25-26, 57. They
maintained that the child’s mother was difficult to locate and serve, which
further delayed the process of seeking termination as to Father. Id. at 21,
48, 57.



                                           -2-
J-S03031-21


       The orphans’ court conducted a hearing on the termination petitions on

July 22, 2020, during which Petitioners, Father, and C.K. (Paternal

Grandmother) testified.2 In relevant part, Petitioners detailed Father’s failure

to contact the Children after January 2016, testifying that he did not see the

Children in person, send letters, or call them on the phone. N.T., 7/22/2020,

at 9-14, 43, 48, 55, 63. To Petitioners’ knowledge, Father did not even try to

contact the Children prior to filing his petition for modification of custody. Id.

Petitioners maintained that L.A.K. had only a vague recollection of Father, and

that A.L.K. did not remember Father at all. Id. at 22-23, 58. In contrast,

they reported that the Children view Stepfather as the sole paternal figure in

their lives and refer to him as their father. Id. at 22-25, 55-56, 59.

       Father acknowledged that he had not had contact with the Children since

January 2016, and that he had not attempted to contact the Children. Id. at

74, 87, 111-17, 120-25, 132-35. Father offered various explanations for this

failure, stating first that he did not attempt to call the Children on the phone

because Mother “wouldn’t have addressed my calls anyway.” Id. at 74, 114-

15. Father next stated that he did not attempt to contact the Children because

he did not want to traumatize them by entering and exiting their lives due to

his relapses, and that he wanted to achieve a year of sobriety before reaching

out. Id. at 87-88, 115-17, 120-25, 132-34. He asserted that he became


____________________________________________


2 The orphans’ court appointed legal counsel and a guardian ad litem (GAL) to
represent the Children at the hearing.

                                           -3-
J-S03031-21


sober in October 2018 and filed his petition for modification of custody a year

later, in October 2019. Id. at 75, 80, 94-95, 106. Finally, Father maintained

that his alcoholism was financially devastating, and that he could not afford

the cost of supervised partial physical custody of the Children, or even the

cost of sending them a greeting card. Id. at 103-04, 116, 135. Father also

presented the testimony of Paternal Grandmother to establish that he

appeared to be sober, and that she babysat the Children and occasionally

provided Father with pictures and information about them during the time he

was absent from their lives. N.T., 7/22/2020, at 139-44.

      Following the hearing, on August 27, 2020, the orphans’ court entered

an order denying the petitions to terminate involuntarily Father’s parental

rights to the Children. Petitioners timely filed separate notices of appeal on

September 10, 2020, along with concise statements of errors complained of

on appeal.

      Petitioners now raise the following claims on appeal.

      1. Was clear and convincing evidence presented to show that
      termination was warranted pursuant to 23 Pa. C.S.[]
      [§] 2511(a)(1), 2511(a)(2), and 2511(b)?

      2. Did the [orphans’] court err in denying the termination of
      Father’s parental rights despite clear and convincing evidence that
      Father’s conduct for at least six months immediately preceding
      the filing of the petition evidenced a settled purpose of
      relinquishing parental claim to the child?

      3. Did the [orphans’] court err in denying the termination of
      Father’s parental rights despite clear and convincing evidence that
      Father’s conduct for at least six months preceding the filing of the



                                     -4-
J-S03031-21


       petition evidenced that Father refused [or] failed to perform
       parental duties?

       4. Did the [orphans’] court err in denying the termination of
       Father’s parental rights despite clear and convincing evidence that
       the repeated and continued incapacity, abuse, neglect or refusal
       of the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being?

       5. Did the [orphans’] court err in denying the termination of
       Father’s parental rights despite clear and convincing evidence that
       the causes of Father’s incapacity, abuse, neglect or refusal cannot
       or will not be remedied by Father?

       6. Did the [orphans’] court err in denying the termination of
       Father’s parental rights by failing to give primary consideration to
       the developmental, physical and emotional needs and welfare of
       the child?

       7. Did the [orphans’] court err in denying the termination of
       Father’s parental rights by determining that Father’s continued
       substance abuse issues were an environmental factor beyond
       Father’s control?

       8. Did the [orphans’] court err by failing to give any weight to the
       recommendations and opinions outlined by the [Children’s] [GAL]
       and attorney?

Petitioners’ Brief at 4-6 (suggested answers omitted).3

____________________________________________


3 We note with disapproval that, while Petitioners purport to raise eight claims
for our review, their brief contains only three distinct arguments, in violation
of our Rules of Appellate Procedure. See Pa.R.A.P. 2119(a) (“The argument
shall be divided into as many parts as there are questions to be argued; and
shall have at the head of each part--in distinctive type or in type distinctively
displayed--the particular point treated therein[.]”). However, because this
noncompliance with our Rules is not a substantial defect, and does not hinder
our ability to conduct meaningful appellate review, we decline to dismiss this
appeal, and we address Petitioners’ claims on the merits. See Pa.R.A.P. 2101
(“[I]f the defects are in the brief . . . of the appellant and are substantial, the



                                           -5-
J-S03031-21


       We review Petitioners’ claims in accordance with the following standard

of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Section 2511 of the Adoption Act governs the involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in [subs]ection 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to [subs]ection 2511(b): determination of
       the needs and welfare of the child [.]

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).




____________________________________________


appeal or other matter may be quashed or dismissed.”); Krauss v. Trane
U.S. Inc., 104 A.3d 556, 584 (Pa. Super. 2014) (“When deficiencies in a brief
hinder our ability to conduct meaningful appellate review, we may dismiss the
appeal entirely or find certain issues to be waived.”).

                                           -6-
J-S03031-21


     In this case, the Petitioners requested that the orphans’ court terminate

Father’s parental rights to the Children pursuant to subsections 2511(a)(1),

(2), and (b). We need only agree with the court as to any one subsection of

2511(a), as well as subsection 2511(b), to affirm. In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc). We focus our analysis on subsections

2511(a)(1) and (b), which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing
           parental claim to a child or has refused or failed to perform
           parental duties.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     We begin with Petitioners’ interrelated first, second, and third claims, in

which they challenge the decision of the orphans’ court to deny termination of

Father’s parental rights pursuant to subsection 2511(a)(1).      To satisfy the


                                     -7-
J-S03031-21


requirements of subsection 2511(a)(1), “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months prior

to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008). The orphans’

court must then consider the parent’s explanation for his or her abandonment

of the child, in addition to any post-abandonment contact. Id. This Court has

emphasized that a parent does not perform parental duties by displaying a

merely passive interest in the development of a child. In re B.,N.M., 856

A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa. 2005).

Rather,

      [p]arental duty requires that the parent act affirmatively with
      good faith interest and effort, and not yield to every problem, in
      order to maintain the parent-child relationship to the best of his
      or her ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities
      while others provide the child with his or her physical and
      emotional needs.

Id. (emphasis added; citations omitted).

      Here, Petitioners emphasize Father had no contact with the Children,

and made no effort to have contact with the Children, from January 2016 until

October 2019, when he filed his custody modification petition and Petitioners

filed their termination petitions. Petitioners’ Brief at 9-10, 13-20. While they


                                      -8-
J-S03031-21


acknowledge that Father filed his custody modification petition within the six

months preceding the filing of their termination petitions, they insist that this

one display of effort cannot overcome Father’s neglect of the Children. Id. at

20-21. Petitioners emphasize the principle, quoted above in B.,N.M., that a

parent may not avoid termination by waiting until a more suitable time to

perform parental responsibilities. Id. at 17-19. Petitioners also contend that

the orphans’ court found Father was able to maintain contact with the Children

through Paternal Grandmother. Id. at 19. Petitioners challenge this finding,

explaining that Paternal Grandmother merely supplied Father with pictures

and information, and that no actual contact occurred. Id. at 19-20.

      The orphans’ court explained its decision to deny termination of Father’s

parental rights pursuant subsection 2511(a)(1) as follows.

            Before finding sufficient grounds to terminate parental
      rights under [subs]ection 2511(a)(1), the court must consider
      more than whether the parent has not maintained contact for a
      six-month period prior to the filing of the petition to terminate
      rights. [In re K.C.W., 689 A.2d 294 (Pa. Super. 1997).] Indeed,
      the court must also consider any barriers that a parent faced
      during said period and whether the parent exhibited reasonable
      firmness in his or her attempt to overcome those barriers. Id.

             In the instant case, the Court notes that, although Father
      did not visit with the [C]hildren for a substantial amount of time,
      his act of distancing himself from the [C]hildren was done with an
      eye towards what was in their best interest. Even though Father
      was not present to perform traditional parental duties, he testified
      that rebuilding a relationship with [the C]hildren was the main
      motivating factor in his quest to obtain sobriety. As of the date of
      the hearing, Father was reportedly paying $600.00 per month in
      child support to Mother. Father was able to maintain contact with
      the [C]hildren via Paternal Grandmother . . . until Mother forbade
      her from sharing any pertinent information with Father in

                                      -9-
J-S03031-21


       September 2019. Shortly after this change in circumstances,
       Father petitioned the court for modification of custody and
       attempted to make contact with the children himself.

            For these reasons, the Court found that [Petitioners] failed
       to meet their burden under [subs]ection 2511(a)(1).

Orphans’ Court Opinion, 10/23/2020, at 4-5.

       The finding of the orphans’ court that Father maintained contact with

the Children via Paternal Grandmother is not supported by the record. It is

undisputed that Father has had no contact with the Children since January

2016. N.T., 7/22/2020, at 9-14, 43, 48, 55, 63, 74, 87, 111-17, 120-25, 132-

35. Paternal Grandmother testified that she merely provided him with pictures

and information about the Children.4 Id. at 144. Father has not seen the

Children in person, has not called them on the phone, and has not sent letters

or gifts. Id. at 74, 87, 111-17, 120-25, 132-35. Father admitted this during

his testimony. Id. More significantly, Father admitted that he did not even

make any attempts to see the Children in person, call them on the phone, or

send letters or gifts. Id. It appears that Father’s only contribution to the

Children’s lives during this time was his payment of child support. However,

Father admitted that even that was inconsistent.        He explained, “[m]y

employment was so spotty. There were so many stretches of, you know, I



____________________________________________


4 Even these updates were sporadic. Father testified that, until the summer of
2019, he had a poor relationship with Paternal Grandmother and only spoke
to her “every now and then.” Id. at 88-89.


                                          - 10 -
J-S03031-21


might have been able to pay a little bit and nothing for a while.” Id. at 98-

99, 129-30.

      While Father filed his petition for modification of custody on October 23,

2019, shortly before Petitioners filed the termination petitions on October 31,

2019, that does not excuse his failure to maintain contact with the Children.

As we have explained, “[a]lthough it is the six months immediately preceding

the filing of the petition that is most critical to the analysis, the [orphans’]

court must consider the whole history of a given case and not mechanically

apply the six-month statutory provision.” B.,N.M., 856 A.2d at 855. The fact

that Father made one attempt to make contact after over three-and-a-half

years of doing nothing does not demonstrate the sort of good faith interest

and effort that the Adoption Act requires.      Therefore, we conclude Father

refused or failed to perform his parental duties during the six months

preceding the filing of the termination petitions pursuant to subsection

2511(a)(1). See id. (quoting In re C.M.S., 832 A.2d 457, 462 (Pa. Super.

2003), appeal denied, 859 A.2d 767 (Pa. 2004)) (“There is no simple or easy

definition of parental duties. … This affirmative duty encompasses more than

a financial obligation; it requires continuing interest . . . and a genuine effort

to maintain communication and association with the child.”).

      In its opinion, the orphans’ court justifies Father’s failure to perform his

parental duties, reasoning that he faced “barriers” to maintaining contact with

the Children and exhibited reasonable firmness in seeking to overcome those


                                     - 11 -
J-S03031-21


barriers by working to obtain sobriety. Orphans’ Court Opinion, 10/23/2020,

at 4-5. We cannot agree. During the hearing, Mother testified that she lived

in the former marital residence where Father himself used to live, that her

phone number had remained the same since she was married to Father, and

that she had not “blocked” Father on her phone. N.T., 7/22/2020, at 8, 13,

17. Father agreed that Mother’s phone number had not changed. Id. at 97.5

Moreover, the March 2016 custody order awarded Father supervised partial

physical custody of the Children. Id. at 10-12, 34-35, 41-42. Father had

every opportunity to maintain contact with the Children, but did not take even

the most basic steps to do so, such as sending a card or calling them on the

phone. Father’s claim that he planned to contact the Children eventually, after

he achieved a year of sobriety, did not excuse him from taking advantage of

these opportunities. As Petitioners have argued, “[p]arental rights are not

preserved by waiting for a more suitable or convenient time to perform one’s

parental responsibilities while others provide the child with his or her physical

and emotional needs.” B.,N.M., 856 A.2d at 855. Thus, we conclude that the




____________________________________________


5 Father made one attempt to call Mother and speak to L.A.K. after the filing
of the termination petitions. N.T., 7/22/2020, at 55, 61-62, 96-97, 129. His
call went to voicemail, and Mother did not call him back. Id.




                                          - 12 -
J-S03031-21


court committed an abuse of discretion by denying the petitions to terminate

Father’s parental rights pursuant to subsection 2511(a)(1).6

       We next consider Petitioners’ sixth, seventh, and eighth claims, in which

they challenge the conclusion of the orphans’ court that terminating Father’s

parental rights would not serve the Children’s needs and welfare pursuant to

subsection 2511(b). Given that the court found Petitioners did not meet their

burden of proof pursuant to subsection 2511(a), it was not necessary for the

court to address subsection 2511(b). Because the court addressed subsection

2511(b) nonetheless, we need not remand for the court to make the necessary

findings, and we may proceed to the merits of Petitioners’ claims. Cf. In re

Adoption of M.R.B., 25 A.3d 1247, 1260 (Pa. Super. 2011) (reversing as to

subsection 2511(a) and remanding, “since the orphans’ court did not engage

in the needs and welfare analysis pursuant to [subsection] 2511(b)”). We

apply the following analysis.

       S[ubs]ection 2511(b) focuses on whether termination of parental
       rights would best serve the developmental, physical, and
       emotional needs and welfare of the child. As this Court has
       explained, [subs]ection 2511(b) does not explicitly require a
       bonding analysis and the term ‘bond’ is not defined in the Adoption
       Act. Case law, however, provides that analysis of the emotional
       bond, if any, between parent and child is a factor to be considered
       as part of our analysis. While a parent’s emotional bond with his
       or her child is a major aspect of the subsection 2511(b) best-
____________________________________________


6 Because we conclude that the orphans’ court abused its discretion by denying
termination of Father’s parental rights pursuant to subsection 2511(a)(1), we
need not consider Petitioners’ fourth and fifth issues, in which they argue that
the court abused its discretion by denying termination pursuant to subsection
2511(a)(2).

                                          - 13 -
J-S03031-21


      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).

      In this case, Petitioners contend that the Children have no relationship

with Father, and that they view Stepfather as their father. Petitioners’ Brief

at 30-32. Petitioners argue that the termination of Father’s rights would not

be due solely to environmental factors beyond his control, and emphasize that

the Children’s legal counsel and GAL both supported termination. Id.

      The orphans’ court provided the following analysis in its opinion.

            Finally, although the second-half of the bifurcated analysis
      is not required unless the Court finds that a particular ground
      under [subs]ection 2511(a) is met, [] [P]etitioners would
      nonetheless need to prove that the [C]hildren’s developmental,
      physical and emotional needs and welfare would be served by
      termination.

             [Petitioners] asserted that the [C]hildren do not have a
      relationship or a necessary and beneficial bond that needs to be
      preserved. Testimony revealed that [L.A.K.], the older child,
      refers to Father as “Old Dad,” which is evidence of at least some
      kind of relationship between the two of them. Continuing to


                                     - 14 -
J-S03031-21


      develop a relationship between Father, and by extension the
      parental side of the family tree, and the [C]hildren may serve
      the[ir] emotional well-being in the long run. To that end, the
      custody order following the Custody Conciliation Conference
      recognized this important fact by encouraging the family to be
      reintroduced to Father in a therapeutic setting. The Court did not
      find that sufficient evidence was produced to demonstrate that the
      developmental, physical and emotional needs of the [C]hildren
      would be served by termination of Father’s parental rights.

           For these reasons, the Court found that [Petitioners] did not
      meet their burden under [subs]ection 2511(b).

Orphans’ Court Opinion, 10/23/2020, at 6-7.

      Once again, it is undisputed that Father has not had contact with the

Children since January 2016. N.T., 7/22/2020, at 9-14, 43, 48, 55, 63, 74,

87, 111-17, 120-25, 132-35. A.L.K. was only ten months old at that time,

and L.A.K. was three years old.    Father acknowledged at the hearing that

A.L.K. would not know who he is, given her age at the time she last saw him.

Id. at 129.    As for L.A.K., Petitioners testified that he had only a vague

recollection of Father and could not even recognize a picture of him. Id. at

23, 58.   The Children’s legal counsel and GAL agreed with Petitioners’

characterization.   Id. at 151-52, 158.      Indeed, both Mother and the GAL

suspected that L.A.K.’s recollections of Father were a product of his

imagination.   See id. at 22-23, 158 (the GAL explaining, “[L.A.K.] told a

couple stories that . . . didn’t seem to be based in reality.    They weren’t

flattering, but they were also slightly outlandish, so he brought no memories

that seemed to be rational to the table.”). It was plainly unreasonable for the

orphans’ court to conclude that L.A.K. and Father maintain a relationship

                                    - 15 -
J-S03031-21


under these circumstances, simply because L.A.K. knows Father exists and

refers to him as “Old Dad.”

      Moreover, the bond analysis that subsection 2511(b) prescribes is not

whether a child has “at least some kind of relationship” with his or her parent.

Orphans’ Court Opinion, 10/23/2020, at 6.        The analysis is whether that

relationship is “‘necessary and beneficial’” to the child, and whether severing

that relationship would cause him or her “‘extreme emotional consequences.’”

In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa. Super. 2018) (quoting In

re E.M., 620 A.2d 481, 484-85 (Pa. 1993)). It is apparent in this case, given

Father’s dearth of contact with the Children, that no such relationship exists.

In Father’s absence, Stepfather has provided the Children with consistent

parental care. N.T., 7/22/2020, at 17-19, 22-25, 55-56, 59. The Children

view Stepfather as their father, and he is the one with whom they have a

meaningful relationship.      Id.   The finding by the orphans’ court that

developing a relationship between the Children and Father “may serve the

emotional well-being in the long run” is speculative and contrary to the

Children’s need for security and stability.         Orphans’ Court Opinion,

10/23/2020, at 6; see In re Adoption of J.M., 991 A.2d 321, 325 (Pa. Super.

2010) (“S[ubs]ection 2511(b) requires the trial court to determine what effect

breaking an existing parent-child bond will have on the child currently, not




                                     - 16 -
J-S03031-21


speculating whether a bond may be formed in the future.”).7           Thus, we

conclude that the court abused its discretion by denying the petitions to

terminate Father’s parental rights pursuant to subsection 2511(b).

       Based on the foregoing analysis, the orphans’ court abused its discretion

by denying the petitions to terminate Father’s parental rights to the Children

involuntarily pursuant to subsections 2511(a)(1) and (b).         We therefore

reverse the court’s August 27, 2020 order and remand for the court to enter

an order terminating involuntarily Father’s parental rights.

       Order reversed. Case remanded for further proceedings consistent with

this memorandum. Jurisdiction relinquished.

       Judge Murray joins the memorandum.


       Judge Strassburger did not participate in the consideration or decision

of this case.




____________________________________________


7 To be clear, we are not minimizing the potential of a child’s desire to know
a parent and understand the child’s roots. In fact, the Legislature
contemplated such a need by its passage of Subchapter D of Chapter 27 of
the Adoption Act, commonly referred to as Act 101. See 23 Pa.C.S. §§ 2731-
2742) (providing for voluntary agreement to have post-adoption
communication or contact with a child’s birth relatives). But in the instant
case, the finding that the Children’s most pressing need is the possibility of
developing a relationship with Father, who has been absent for most of their
young lives due to his own instability, is contrary to the law pertaining to
needs and welfare under the Adoption Act.

                                          - 17 -
J-S03031-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/2021




                          - 18 -